DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa, Hiroyuki (JP 2000108361A – Machine Translation) (hereinafter Ishikawa, Hiroyuki).
Regarding Claim 1, Ishikawa, Hiroyuki teaches a method of manufacturing a head chip (see Fig. 1) which has an actuator plate (2, Figs. 1-4), and is adapted to apply pressure to a liquid with the actuator plate (2) so as to jet the liquid [Paragraphs 0022-0031], the method comprising: a manufacturing the actuator plate (2) [Paragraphs 0032-0045]; and joining a nozzle plate (8, Fig. 1) having a jet hole (8a, Fig. 1) for the liquid to a surface of the actuator plate (2) [Paragraph 0029], wherein the 

Regarding Claim 3, Ishikawa, Hiroyuki teaches the method of manufacturing the head chip (see Fig. 1), wherein in the forming the laser processing area, irradiation ranges irradiated with the laser along the respective laser processing lines different from each other overlap each other [Paragraphs 0031-0045, see also Fig. 4]. 

Regarding Claim 4, Ishikawa, Hiroyuki teaches the method of manufacturing the head chip (see Fig. 1), wherein in the forming the laser processing area, an irradiation range irradiated with the laser along at least one of the laser processing lines includes a corner part of the piezoelectric substrate close to one of the first groove (3) and the second groove (adjacent groove 3) [see Fig. 4].

Regarding Claim 5, Ishikawa, Hiroyuki teaches  the method of manufacturing the head chip (see Fig. 1), wherein the laser processing line which defines the irradiation range with the laser including the corner part is the laser processing line along which last one of the irradiation operations with the laser is performed of the plurality of laser processing lines (R2 irradiates the side corner of the wall 4 and it is considered as the last processing line since it comes after the irradiation of R1) [Paragraphs 0031-0045].

Regarding Claim 6, Ishikawa, Hiroyuki teaches the method of manufacturing the head chip (see Fig. 1), wherein in the forming the laser processing area, an inner side 

Regarding Claim 7, Ishikawa, Hiroyuki teaches the method of manufacturing the head chip (see Fig. 1), wherein in the forming the laser processing area, the plurality of irradiation operations with the laser (R1 or R11, R2 or R21) are performed so as to provide a distance between the irradiation range with the laser (R1 or R11, R2 or R11) along a first processing line and the irradiation range with the laser (R1 or R11, R2 or R21) along a second processing line different from the first processing line of the plurality of laser processing lines, and a deposition section (the remaining conductive film 11 at the bottom of the groove 3 forming the electrode 5) where a residue after the irradiation operation with the laser (R1 or R11, R2 or R21) is deposited is formed between a first surface of the piezoelectric substrate (2) exposed by the irradiation operation with the laser  (R1 or R11, R2 or R11) along the first processing line and a second surface of the piezoelectric substrate (2) exposed by the irradiation operation with the laser (R1 or R11, R2 or R21) along the second processing line [Paragraphs 0031-0045].

Regarding Claim 8, Ishikawa, Hiroyuki teaches a method of manufacturing a head chip (see Fig. 1) which has an actuator plate (2), and is adapted to apply pressure to a liquid with the actuator plate (2) so as to jet the liquid [Paragraphs 0022-0031], the method comprising: manufacturing the actuator plate (2) [Paragraphs 0032-0045]; and joining a nozzle plate (8) having a jet hole (8a) for the liquid to a surface of the 

Regarding Claim 9, Ishikawa, Hiroyuki teaches a head chip (see Fig. 1) used in a liquid jet head (see Fig. 1) comprising: an actuator plate (2) configured to apply pressure to a liquid [Paragraphs 0022-0031]; and a nozzle plate (8) which is joined to a surface of the actuator plate (2), and has a jet hole (8a) for the liquid to which the pressure is applied [Paragraphs 0022-0031], wherein the actuator plate (2) is provided with a piezoelectric substrate (see Fig. 1) having one end and another end at an opposite side to the one end [see Fig. 1], the piezoelectric substrate (see Fig. 1) has a first groove (3, Fig. 2) extending in a groove extending direction (depth direction of Figs. 3-5) from the one end side toward the other end [Paragraphs 0022-0023, see Fig. 1], and communicated with the jet hole (8a), and a second groove (adjacent groove 3) extending in the groove extending direction (depth direction of Figs. 3-5) at least at one side of the first groove (3) in a direction (left/right direction in Figs. 3-5) crossing the groove extending direction (depth direction of Figs. 3-5), a surface of the piezoelectric substrate (2) is exposed in a laser processing part from which a conductive film (5) provided to the surface is removed by an irradiation operation with a laser, and which extends in the .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 2 is the inclusion of the method of manufacturing a head chip that includes the method step of performing an irradiation operation with a laser along a different laser processing line between irradiation operations with a laser performed along the same laser processing line.  It is this step found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853